Citation Nr: 0945921	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-22 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury, to include headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  

In December 2008, the Veteran presented testimony at a 
personal hearing conducted at the Waco RO before the 
undersigned.  A transcript of this personal hearing is in the 
Veteran's claims folder.

In March 2009, the Board remanded the claim for further 
development to include obtaining the Veteran's service 
personnel records and additional identified private treatment 
records.  In June 2009, the service personnel records were 
associated with the claims file.  However, for the reasons 
discussed below, the Board finds that additional attempts to 
obtain the identified private treatment records must be made.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As stated in the March 2009 remand, the Board concluded that 
attempts to obtain private treatment records from P.M.C. and 
Dr. S needed to be undertaken.  In May 2009, P.M.C. responded 
that given the information provided, the Veteran had not been 
treated at the facility.  The Veteran was informed of 
P.M.C.'s response in June 2009.  

In May 2009, VA sent the Veteran a letter requesting that he 
complete and return a release, VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, in order for VA to obtain records from Dr. 
S.  In May 2009, VA received a release from the Veteran with 
Dr. S written but nothing else.  In June 2009, VA sent the 
Veteran a letter indicating that the release for Dr. S did 
not contain an address.  It was noted that an address was 
needed in order to obtain the medical information.  In June 
2009, VA received a release for records from H.H. located in 
Waco, TX.  The Veteran indicated that these records concerned 
his head injury in April 1971.  He also noted that the 
referenced hospital could help VA find Dr. S, first name 
provided.  In a June 2009 statement, the Veteran added that 
he was in H.H. when he originally suffered his head injury 
and that he thought Dr. S had an office on Columbus Street.  
In June 2009, VA sent the Veteran a letter noting that the 
release he provided for H.H. did not contain an address and 
asked him to provide one.  In July 2009, the Veteran 
submitted two releases, one for H.H. noting that he received 
treatment in 1973 or 1974 and that all he knew was that it 
was located in Waco, Texas and the other noting that he 
received treatment from Dr. S who was located on Columbus in 
Waco, Texas.  In July 2009, VA sent the Veteran a letter 
again noting that his release for Dr. S and H.H. did not 
contain an address.  The Veteran was requested to provide 
more information such as Dr. S first name, whether he was 
still practicing, his specialty, approximate dates of 
treatment, and hospital's full name.  No response from the 
Veteran was received following this letter.

As referenced above, the Veteran's service personnel records 
were associated with the claims file in June 2009.  Among the 
records was a May 1977 report of past medical 
examination/treatment signed by Dr. S, which included his 
address and field/specialty as neurosurgery.  Dr. S. treated 
the Veteran from approximately November 1971 through April 
1976 prior to his entrance into the service.  Dr. S also 
noted that the Veteran had been hospitalized at H.B.H. with 
the address provided.  The Board notes that H.B.H. appears to 
be the same hospital the Veteran more recently identified as 
H.H.  The report indicates that the Veteran was diagnosed 
with a skull fracture, CSF rhinorrhea, right in November 1971 
and post-traumatic headache in April 1976.  

Based on the forgoing, the Board concludes that another 
attempt to obtain records from Dr. S and H.B.H. must be made.  
As requested in the July 2009 letter, Dr. S's (Dr. H.W.S.) 
full name and specialty have been identified as has the full 
name of H.B.H.  The dates the Veteran received treatment have 
also been obtained.  Further, an electronic search revealed 
that H.B.H. is now called H.B.M.C.  Additionally, an 
electronic search revealed the current addresses for Dr. 
H.W.S. and H.B.M.C.  Thus, a remand is necessary to attempt 
to obtain these records.  38 C.F.R. § 3.159(c)(1).

Moreover, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that "upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  As the Veteran has not 
been provided with this notice, such should be provided on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases, 
attempts should be made to obtain private 
treatment records from neurologist Dr. 
H.W.S. for treatment of a skull fracture, 
CSF rhinorrhea, right and post-traumatic 
headaches from November 1971 to April 
1976.  Dr. H.W.S.'s full name is located 
on the May 1977 report of past medical 
examination/treatment located in the 
Veteran's service personnel records.  His 
current address can be found via 
electronic search. 

Attempts should also be made to obtain 
private treatment records from H.B.H. now 
called H.B.M.C. from November 1971 to 
April 1976.  The prior name and location 
of H.B.M.C. is located on the May 1977 
report of past medical 
examination/treatment located in the 
Veteran's service personnel records.  The 
facility's current address can be found 
via electronic search.  

2.  Send the Veteran a copy of the notice 
information pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


